Name: 2005/32/EC: Council Decision of 24 September 2004 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2005-01-20; 2006-06-13

 20.1.2005 EN Official Journal of the European Union L 16/58 COUNCIL DECISION of 24 September 2004 appointing a German member of the Committee of the Regions (2005/32/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Hans KAISER, notified to the Council on 6 September 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Gerold WUCHERPFENNIG, Minister fÃ ¼r Bundes- und Europaangelegenheiten und Chef der ThÃ ¼ringer Staatskanzlei, is hereby appointed a member of the Committee of the Regions in place of Mr Hans KAISER for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 24, 26.1.2002, p. 38.